Title: To George Washington from John Parke Custis, 16 March 1781
From: Custis, John Parke
To: Washington, George


                  
                     Dear & Hond. Sir:
                     Richmond March 16th 1781.
                  
                  It would render me happy could I inform you that the assembly which was called on the first instant, for the purpose of recruiting the Army and Treasury, were likely to adopt plans which would prove efficacious for either purpose but; alas! the reverse, I fear, will happen.  Patrick Henry, who possesses the most unbounded influence upon this House, is, in my opinion, the most absurd politician in the world.  He moved, the other day, that the draft, which has taken place in many counties, and would have taken place in the whole, in the course of this month, should be reduced from eighteen to twelve months.  Absurd as this motion must appear to every reasonable man, it did not want espousers though, fortunately, the number was too  and the motion was lost.  He declared that, from the behavior of the Militia, in the actions of Kings Mountain and the Cowpens he was convinced, that the independence of America could be established by them, and he could wish to see a Draft for twelve months take place; by which means, in time, we should have our Militia equal to Regulars.  I am happy to inform you that I have not heard of any opposition to the draft being made in any County.  I am sorry that there will be a necessity of drafting in most of the counties; more from the neglect of the officers than any disinclination in the men to enlist; as it is apparent that, when the law has been well executed, more or less men have enlisted for the war, or three years.
                  He (Patrick Henry) is also desirous that half of the tax which was laid, to furnish bounties for the recreuits, should be remitted; although half of the State, or two thirds, have paid it, or are prepared to do it.  This matter is not yet determined, and I am afraid he will succeed.  If he does, we may never expect to have a law, which will bear to and on the people, executed.  The people will readily conceive that, if the Assembly, of their own accord,  half their tax, they will certainly do it on their petitions; and, will not obey a law—expecting that the next assembly will repeal it.  By this means, all authority will be lost, and the State thrown into the greatest confusion.  A law was passed yesterday, making all the money that hath been emitted, or shall be emitted, by Congress or this state, a legal tender, in discharge of all debts and Contracts whatsoever; except specific contracts, expressing the contrary.  It is also proposed to emit ten millions of pounds more.  This tender act, iniquitous as it is, was carried by a majority of two to one, and will forever cast a reflection on the justice of the State.  The only acts that can be productive of advantage to the State are for subjecting the militia, while in actual service, to the Continental rules of war, and for raising two Legions, of six hundred infantry and a hundred horse each, on a plan resembling the minute plan.  The whole will be under the command of a Brigadier.  Spotswood, who laid the plan before the assembly, will be appointed to the Command of them.
                  I fear I have taxed your patience, by this tedious and disagreeable detail of matters; and, as I have nothing pleasing to communicate, presuming that you receive regular intelligence from the army in the South, I must conclude with assuring you that I am with the greatest sincerity, your most affectionate
                  
                     J.P. Custis
                  
               